DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22, 23, 26, 27, 31, 33, and 34 are objected to because of the following informalities:
In claim 22, line 12: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 23, lines 1-2: one instance of “the reference surface pose similarity measure” should apparently read --the reference structure pose similarity measure--.
In claim 26, lines 1-2: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 27, line 2: “the internal anatomical structure” should apparently read --the internal anatomical reference structure--.
In claim 31, lines 1-2: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 31, line 4: “the reference image data” should apparently read --the three-dimensional
In claim 33, lines 14-15: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 34, line 18: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 34, line 28: “the reference image data” should apparently read --the three-dimensional reference image data--.
In claim 34, line 35: “a treatment beam source” should apparently read --the treatment beam source--.
In claim 34, line 37: “the at least one data storage device” should apparently read --the at least one electronic data storage device--.
In claim 34, line 38: “the reference image data” should apparently read --the three-dimensional reference image data--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26, 29, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 25 recites the limitation "the result" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the planning image data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “a comparable imaging modality.”  The term “comparable” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification gives one brief example of a comparable imaging modality, but this does not provide a standard for determining what the metes and bounds of “comparable” are.
Claim 33 recites the limitation "the anatomical body part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the at least one processor" in lines 33-34.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites “one or more processors.”  This limitation also appears in line 36, which may need to be amended in kind.
Claim 34 also recites the limitations "the functionality" in line 39, “the basis” in line 40, and “the result” in line 40.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26, 28, 29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (U.S. No. 6,405,072 B1; cited in the IDS filed 15 March 2019).
Regarding claim 22, Cosman discloses a computer implemented method for determining the pose of an anatomical body part of a patient’s body for planning radiation treatment (Abstract; Fig. 1), comprising: acquiring 3D reference image data which describes a reference image of both a reference pose of an internal anatomical reference structure of the anatomical body part and a reference pose of an anatomical reference surface of the anatomical body part (col. 3, lines 29-42; col. 5, lines 46-51; col. 10, lines 21-24); acquiring surface tracking data which describes a tracking image of a current pose of the anatomical reference surface of the anatomical body part (col. 4, lines 35-58; col. 12, lines 26-29); determining a reference surface pose similarity measure by comparing the reference pose of the anatomical reference surface and the current pose of the anatomical reference surface (col. 10, lines 42-57); generating 
Regarding claim 23, Cosman discloses that the reference structure pose similarity measure and the reference surface pose similarity measure are input into an optimization algorithm for simultaneously minimizing any dissimilarity between the reference pose of the internal anatomical reference structure and the current pose of the internal anatomical reference structure and any dissimilarity between the reference pose of the anatomical reference surface and the current pose of the anatomical reference surface (col. 10, lines 42-57; col. 11, lines 18-24; col. 13, lines 29-37; col. 13, line 64 – col. 14, line 4; col. 16, lines 27-42).
Regarding claim 24, Cosman discloses acquiring planning image data which describes a planned pose of the anatomical body part and comparing the optimized pose to the planned pose (col. 10, lines 20-36).

Regarding claim 26, Cosman discloses that the planning image data and the reference image data are at least partly identical (col. 10, lines 20-36).  
Regarding claim 28, Cosman discloses that the surface tracking data has been generated by applying a structured light tracking modality or three-dimensional thermal tracking modality or a combination of structured light and thermal tracking modality or surface scan laser tracking modality or visible digital photography tracking modality or a time-of-flight tracking modality to the anatomical body part (col. 4, lines 25-34; col. 12, lines 26-37; col. 16, lines 50-54).
Regarding claim 29, Cosman discloses that the reconstructed image data and the current reference structure image data describe images of the same or a comparable imaging modality (col. 10, lines 19-27; col. 10, lines 58-66).
Regarding claim 31, Cosman discloses that at least one of the reference structure image data and the reconstructed image data is transformed into a common imaging modality, wherein the reference structure pose similarity data is determined based on the transformed at least one of the reference structure image data and the reconstructed image data (col. 11, lines 6-18; col. 13, line 64 – col. 14, line 4).
Regarding claim 32, Cosman discloses that the reference surface pose similarity measure is determined by determining an average deviation of surface points or a 
Regarding claim 33, Cosman discloses a non-transitory computer program medium comprising instructions, which, when running on at least one processor of at least one computer (Abstract; Fig. 1), causes the at least one processor to perform the steps of: acquiring 3D reference image data which describes a reference image of both a reference pose of an internal anatomical reference structure of the anatomical body part and a reference pose of an anatomical reference surface of the anatomical body part (col. 3, lines 29-42; col. 5, lines 46-51; col. 10, lines 21-24); acquiring surface tracking data which describes a tracking image of a current pose of the anatomical reference surface of the anatomical body part (col. 4, lines 35-58; col. 12, lines 26-29); determining a reference surface pose similarity measure by comparing the reference pose of the anatomical reference surface and the current pose of the anatomical reference surface (col. 10, lines 42-57); generating reconstructed image data which describes a reconstructed 2D reference image of the internal anatomical reference structure from the 3D reference image data (col. 11, lines 11-15; col. 13, lines 61-64); acquiring current reference structure image data which describes a current 2D image of a current pose of the internal anatomical reference structure (col. 10, line 58 – col. 11, line 5; col. 13, lines 51-57); determining a reference structure pose similarity measure by comparing the reference pose of the internal anatomical reference structure and the current pose of the internal reference structure (col. 11, lines 6-18; col. 13, line 64 – col. 14, line 4), and determining an optimized pose of the anatomical body part which is associated with optimal values of the reference surface pose similarity measure and the 
Regarding claim 34, Cosman discloses a system for determining a deviation between a planned and a current pose between an anatomical body part and a treatment beam source (Abstract; Figs. 1, 8), the system comprising: one or more processors and memory operably coupled with the one or more processors (Figs. 1, 8; numerous processors, computers, controllers, etc.), wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the following operations: acquiring 3D reference image data which describes a reference image of both a reference pose of an internal anatomical reference structure of the anatomical body part and a reference pose of an anatomical reference surface of the anatomical body part (col. 3, lines 29-42; col. 5, lines 46-51; col. 10, lines 21-24); acquiring surface tracking data which describes a tracking image of a current pose of the anatomical reference surface of the anatomical body part (col. 4, lines 35-58; col. 12, lines 26-29); determining a reference surface pose similarity measure by comparing the reference pose of the anatomical reference surface and the current pose of the anatomical reference surface (col. 10, lines 42-57); generating reconstructed image data which describes a reconstructed 2D reference image of the internal anatomical reference structure from the 3D reference image data (col. 11, lines 11-15; col. 13, lines 61-64); acquiring current reference structure image data which describes a current 2D image of a current pose of the internal anatomical reference structure (col. 10, line 58 – col. 11, line 5; col. 13, lines 51-57); determining a reference structure pose similarity measure .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 22 above, and further in view of Li et al. (U.S. Pub. No. 2016/0310761 A1; hereinafter known as “Li”).  Cosman discloses the invention as claimed, see .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 22 above, and further in view of Rapaka et al. (U.S. Pub. No. 2017/0165501 A1; hereinafter known as “Rapaka”).  Cosman discloses the invention as claimed, see rejection supra, and further discloses that the reconstructed image data and the current reference structure image data describe images of different imaging modalities (col. 10, lines 19-27; col. 10, lines 58-66).  Cosman fails to disclose a step of acquiring atlas data describing a multimodal atlas of the anatomical body part, wherein the reference structure pose similarity measure is determined based on the atlas data.  Rapaka discloses a similar method for planning radiation treatment (Abstract) comprising acquiring atlas data describing a multimodal atlas of an anatomical body part, wherein a current pose estimate is determined based on the atlas data, in order to more accurately estimate the position of the anatomical body part based upon similar patients ([0034]-[0039]; [0061]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cosman by acquiring atlas data describing a multimodal atlas of an anatomical body part and using this data in the reference structure pose similarity measure determination, as taught by Rapaka, in order to more accurately estimate the position of the anatomical body part based upon similar patients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791